Citation Nr: 0911068	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-28 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
respiratory condition, claimed as chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1961 to March 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania.  In that decision, although the 
RO stated that it found that the Veteran had not submitted 
new and material evidence to reopen his claim for entitlement 
to service connection for respiratory condition, it in fact 
reopened the Veteran's claim by adjudicated the merits of the 
Veteran's claim based on the new evidence submitted.  The RO 
continued and confirmed the denial of the benefit sought.  

While the February 2007 RO decision addressed the matter on a 
de novo basis, for purposes of establishing jurisdiction, the 
Board is required to make a decision in the first instance as 
to whether new and material evidence was received warranting 
the reopening of this matter.  See Barnett v.  Brown, 83 F.3d 
1380 (Fed. Cir 1996).   The Board has recharacterized the 
issue accordingly to reflect the procedural status of the 
previously denied claim.

As a matter of history, the Board notes that the RO 
originally denied the Veteran's claim in a December 1997 
rating decision.  The RO declined to reopen the claim in a 
February 2001 rating decision.  The Veteran perfected an 
appeal as to that decision, and in a June 2004 decision, the 
Board reopened the Veteran's claim but continued and 
confirmed the denial of the benefits sought.  Subsequently, 
in unappealled, final rating decisions of September 2005 and 
July 2006, the RO continued to deny the Veteran's claim. 

The Board also notes that in the April 2007 Notice of 
Disagreement, it appears that the Veteran wished to raise the 
issue of clear and unmistakable error (CUE). However, in that 
statement, the Veteran does not specific which rating 
decision he is addressing.  The RO should seek to obtain from 
the Veteran the specific rating decision against which he 
seeks to raise a CUE claim.  The claim of CUE is REFERRED to 
the RO for appropriate action.

The Board also notes that prior to certification of the case 
to the Board, the Veteran submitted a statement that 
contained a titled "Notice of Disagreement", on the issue 
of entitlement to clothing allowance.  However, a review of 
the claims file fails to show a prior claim on that issue, or 
rating decision or other RO determination on the matter from 
which a notice of disagreement could be associated.  The 
Veteran's statement therefore appears to be a new claim, and 
the matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a July 2006 rating decision, the RO reopened a claim 
for service connection for respiratory condition, but 
continued to deny the claim of service connection for 
respiratory condition because the evidence did not show that 
the Veteran's disability was related to service.  The Veteran 
was notified of that decision, but did not appeal. 

2.  Some of the additional evidence that has been received 
since the July 2006 decision relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
respiratory condition, and raises a reasonable possibility of 
substantiating the claim.  

3.  The Veteran's respiratory condition is not related to 
service. 


CONCLUSION OF LAW

1.  The July 2006 rating decision reopened but continued to 
deny the claim of service connection for respiratory 
condition was a final decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2008). 


2.  New and material evidence sufficient to reopen the claim 
for service connection for respiratory condition has been 
received since the last final decision in July 2006.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008). 

3.  The criteria for an award of service connection for 
respiratory condition have not been met.  38 U.S.C.A. §§ 
1103, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.300, 3.303 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).    

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran, which information and 
evidence VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b).  VA must provide such notice to the claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  These VCAA notice requirements apply to all elements 
of a claim for service connection, so VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a claim to reopen, the VCAA requires that 
the Secretary look at the bases for the denial in the prior 
decision and to provide the Veteran with a notice letter that 
describes what evidence would be necessary to substantiate 
the unestablished element(s) required to award service 
connection.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  
The Veteran must also be notified of what constitutes both 
"new" and "material" evidence pertaining to the 
unestablished element(s) in order to reopen the previously 
denied claim.  Id.  In this case, VA satisfied the 
notification requirements of the VCAA by means of a December 
2006 letter.  In that letter, the RO advised the Veteran of 
the basis for the previous denial of the claim (the 
preponderance of the medical evidence was against a finding 
that the respiratory condition was related to service), and 
of what types of evidence constituted both "new" and 
"material" evidence that was necessary to reopen the denied 
claim.

Based on the evidence the Veteran submitted, the RO re-
adjudicated the Veteran's claim in February 2007.  As noted 
above, although the RO stated that new and material evidence 
had not been submitted, but in fact, it found that such 
evidence had been received when it re-adjudicating the merits 
of the Veteran's claim.  The RO continued to deny the claim.  
The Veteran was notified of the decision, and he submitted a 
notice of disagreement in April 2007.   The Veteran was 
provided with a statement of case in August 2007.  VA has 
provided the Veteran with sufficient notice, and he has been 
given every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  Under 
these circumstances, the Board has determined that the 
notification requirements of the VCAA have been satisfied.  

Regarding VA's duty to assist, for claims to reopen received 
on or after August 29, 2001, VA has the duty to request 
records from Federal and non-federal agency sources if 
identified by the claimant.  38 C.F.R. § 3.159(c)(1)-(3).  
The Board finds that VA has made reasonable efforts to obtain 
relevant record adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of the Veteran's 
service medical records, post-service VA and private medical 
records, and other pertinent documents discussed below. 

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Application to Reopen Claim Based on New and Material 
Evidence

The Veteran seeks to reopen a claim of entitlement to service 
connection for respiratory condition, currently claimed as 
COPD.  The July 2006 rating decision, in which the RO 
reopened the Veteran's claim, but continued to deny based on 
the merits of the claim became final in the absence of an 
appeal. 38 U.S.C.A. § 7104(b).  However, a previously denied 
claim may be reopened, and its former disposition reviewed if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed.  38 U.S.C.A. § 
5108.

The Board has a jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened prior to 
addressing the merits of the previously denied claim.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In order 
to reopen the Veteran's claim, the Board must first determine 
whether the Veteran has submitted new and material evidence.  
38 C.F.R. § 3.156.

Under current VA law, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
order to establish whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Evidence of record at the time of the July 2006 rating 
decision consisted of the Veteran's service treatment 
records, post-service VA and private treatment records, and 
several statements from the Veteran.  The RO denied the claim 
on the basis that the preponderance of competent medical 
evidence was against a finding that the Veteran's respiratory 
condition was related to his service period, to include 
several treatments for respiratory infections and complaints 
of chest pain during service.  

Since the July 2006 rating decision, the additional evidence 
that has been submitted includes an October 2006 letter from 
Robert Chin, Jr., M.D., which addresses the likelihood of an 
etiological relationship between the Veteran's current 
respiratory condition and his treatments for respiratory 
infections and chest complaints during service.  The 
additional evidence submitted also includes private treatment 
records from Dr. Chin dated in May 2006 and October 2006, and 
a January 2007 statement from the Veteran regarding his 
history of tobacco use during service.  In that statement the 
Veteran stated he had begun to smoke cigarettes while in 
service. He also stated that "they were provided to me 
through C-ration... and we were required to smoke" during 
breaks in exercise training. 

The Board finds that the additional evidence received since 
the RO's July 2006 relates to the unestablished fact, whether 
the Veteran's respiratory condition is related to service, 
and it is necessary to substantiate the claim.  The Board 
also finds that the additional evidence is neither cumulative 
nor redundant, and that it raises a reasonable possibility of 
substantiating the claim.  Thus, new and material evidence 
has been received pursuant to 38 C.F.R. § 3.156(a), and 
thereby meets the requirements to reopen.  On that basis the 
claim for service connection for respiratory condition, 
currently claimed as COPD is reopened and the VA must 
consider the appeal on the merits of the underlying claim for 
service connection.  38 C.F.R. § 3.156.  

3.  Entitlement to Service Connection

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Factual Background and Analysis

At the onset, the Board notes that the evidence submitted to 
reopen the claim has been presumed to be true without regard 
to the other evidence of record.  In the adjudication that 
follows, the presumption that the evidence is credible and 
entitled to full weight no longer applies.  The Board must 
determine, as a question of fact, both the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of material contained in a record; not every item 
of evidence has the same probative value.

A review of the Veteran's service treatment records showed 
that he was treated for several respiratory-related 
conditions and complaints of chest pain during service.  The 
records showed that he was treated in service for a cold in 
January and March 1962, for a complaint of choking and chest 
pain in June 1962, for an upper respiratory infection in 
November 1962, for a complaint of chest tightness and 
bronchial pain in March 1963, and for an "aching" in the 
chest in November 1963.  The Veteran's December 1963 
separation examination showed that he continued to complain 
of chest "aches"; however, the examiner evaluated his lungs 
as normal.  A chest x-ray taken at the time of separation was 
"negative" for respiratory disorder.  

The Veteran was afforded a VA medical examination in June 
1964.  In that examination report, the examiner noted that 
the Veteran's respiratory system "showed good expansion, no 
rales, resonant to percussion, and no dullness." A chest x-
ray showed the lungs to be within normal limits.  Moreover, 
there was no diagnosis of chronic respiratory disorder at the 
time of this examination.

The Veteran had another chest x-ray in a November 1966 VA 
medical examination.  The film results from that x-ray showed 
the "lung fields to be negative." Another chest x-ray 
conducted in an April 1986 VA general examination, showed 
that the Veteran's chest had residual affects from a 1973 
gun-shot wound and surgery, but that "the chest otherwise is 
not remarkable." 

The Veteran's claims file contains private treatment records 
and statements dated from August 1982 to June 1997 from his 
primary care physician, Richard McQueen, M.D.; from his 
pulmonary specialist, Stephen A. South, M.D.; and from his 
cardiologist, Henry B. Smith, M.D.  In several of the medical 
notes throughout this period, the physicians indicated that 
the Veteran had breathing problems, cough, and complained of 
chest pains.  The physicians attributed the Veteran's 
symptoms to various conditions, including exposure to 
asbestos, smoking, and the conditions he was treated for 
during service.  

In an August 1982 medical note, Dr. McQueen recorded that an 
evaluation of the Veteran's lungs showed bronchial rales, but 
which cleared upon coughing.  In an August 1987 note, Dr. 
McQueen commented on the residual affects in the Veteran's 
chest and lungs from a 1973 gunshot wound and surgery, and 
noted that the Veteran's lungs were clear and that he had no 
problem breathing.  

Treatment records from Dr. South dated in November 1993 note 
that the Veteran presented for emergency treatment after 
experiencing vague left-sided chest pressure and pain with 
tingling in his left arm and hand.  Dr. South noted that this 
symptomatology was somewhat migratory and associated with 
some palpitation, but no shortness of breath, diaphoresis, or 
nausea.  He further noted that the Veteran had been doing 
some lifting the previous day, was exposed to some dust and 
had some allergic-like symptoms, but other than that, he had 
been doing well recently. Additionally, it was noted that his 
cardiac risk factors included tobacco use.  An evaluation of 
his lungs revealed scant right basilar crackles that 
partially cleared with coughing.

In a December 1993 treatment record, Dr. Smith reported that 
the Veteran's habits included smoking one pack of cigarettes 
per day for at least 30 years. He further indicated that the 
Veteran's respiratory condition was related to his long 
history of tobacco use. 

A January 1995 treatment record from Dr. McQueen showed that 
the Veteran underwent a pulmonary function test and a blood 
gas analysis, both of which resulted in a diagnosis of 
asbestosis.   A subsequent treatment record dated May 5, 1997 
showed that the Veteran was filing for asbestos exposure.  He 
reported that the Veteran indicated that he had been exposed 
to asbestosis while working as a postal employee, and that 
the Veteran had "problems breathing in the buildings and not 
when out of work."   In a May 27, 1997 note, Dr. McQueen 
opined that the Veteran's "exposure to asbestos had an 
adverse effect on his respiratory system with damage to the 
lungs." 

In an October 2001 medical statement, Dr. McQueen noted that 
he had had the opportunity to review the Veteran's service 
treatment records, and that in 1963 while on active duty he 
complained of shortness of breath, and was treated with fever 
and pneumonitis.  Dr. McQueen also stated that the Veteran 
had problems with breathing while on active duty and then 
later on he was having persistent lung problems.  He stated 
that the Veteran had chronic obstructive pulmonary disease 
(COPD). 

At a March 2002 VA dermatology examination, the examiner 
noted that atopic dermatitis was definitely associated with 
reactive airway disease or asthma. Therefore, the examiner 
opined that it was very likely that the Veteran's pulmonary 
and service-connected skin complications were related.  In 
addition, the examiner stated that despite a number of 
conditions causing COPD, asthma was certainly one of them 
that were very commonly associated with atopic dermatitis.  
In fact, there was a triad of atopic diseases seen with 
asthma, atopic dermatitis, and allergic rhinitis.  VA 
examiner stated that because all of these conditions, 
including his pulmonary complications, began while the 
Veteran was on active duty, the examiner believed it was 
service connected.

In May 2002, the Veteran underwent both a VA pulmonary 
function test and a VA respiratory examination.  The results 
of the VA pulmonary function test indicated moderate 
obstructive lung defect.

At the May 2002 VA respiratory examination, the examiner 
indicated that the claims file was reviewed.  The examiner 
diagnosed "COPD with history of asthma (which can cause 
COPD)."  Additionally, the examiner noted that he had been 
asked to comment whether the Veteran's condition was caused 
by or associated with atopic dermatitis, and that review of 
the claims file indicated that there was some difference of 
opinion on whether the Veteran did in fact have atopic 
dermatitis.  The examiner stated that it was firmly 
established that tobacco use was related to COPD.  Moreover, 
it seemed to the examiner that associating the Veteran's 
symptomatology with "atopic dermatitis rather than with his 
tobacco use was a bit more speculative." The May 2002 
examiner opined that this was speculation, and there was no 
way to prove either diagnosis.

Dr. McQueen provided additional medical statements in 
November 2004 and in March 2005.  In pertinent part, in both 
statements, he confirmed his opinion that the Veteran's 
"breathing problems are more likely than not related to his 
respiratory symptoms while on active duty."  In the March 
2005 statement, he specifically noted that the Veteran's 
service treatment records reflected several upper respiratory 
symptoms from dust exposures and infections. 

VA afforded the Veteran with a chest x-ray and pulmonary 
examination in August 2005.  In the radiology report, the 
examiner noted that the Veteran had a pulmonary mass in the 
upper right lobe.  He also noted that there was no other 
pulmonary mass identified on the film.  The radiologist 
reported that there was no radiographic evidence of COPD at 
the time of the test. 

 In the August 2005 VA examination report, the examiner noted 
that the Veteran complained of coughing and dyspnea.  He also 
noted that the Veteran was not asthmatic.  The examiner 
reported that the Veteran gave a history of smoking for a 
pack per day for 37 years, but he had not smoked since 1998.  
He diagnosed the Veteran with COPD, and after a review of his 
medical records, he conclude that the Veteran's current lung 
condition was not caused by or related to his military 
service.  The examiner noted that the Veteran's medical 
records did not show any significant respiratory problems 
while he was in service, and that those conditions that the 
Veteran was treated for were viral and a common cold.  He 
also noted that on the separation physical, there was no 
indication of a lung condition. 

In an October 2005 medical statement, Dr. McQueen again 
confirmed his opinion that the Veteran's current respiratory 
condition was linked to his history of breathing problems, 
chest pain complaints and respiratory infections recorded in 
service. 

The most recent evidence pertaining to the Veteran's claims 
is the evidence referenced above.  This evidence included the 
October 2006 letter from Dr. R. Chin, the May 2006 and 
October 2007 private treatment records from Dr. Chin dated, 
and the January 2007 statement from the Veteran. 

In the instant matter, the Veteran has submitted a claim that 
his respiratory condition, claimed as COPD is related to 
service.  The medical evidence shows that the Veteran does 
have a chronic respiratory disorder, to include diagnoses of 
COPD.  The questions that remain are whether there is 
evidence that the Veteran incurred an injury or disease in 
service, and whether there is medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  

There is evidence that the Veteran was treated for 
respiratory infections and chest pain complaints while in 
service.  However, there is no evidence of any chronic 
disability at the time of the Veteran's December 1963 
discharge examination, or at the subsequent June 1964 VA 
medical examination.  In fact, despite the Veteran's 
assertions of continuity of symptomatology, there is no 
competent medical evidence of any respiratory disability 
until many years after his discharge from active duty.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.).  It should also be noted that records 
from Dr. McQueen dated in January 1995 and May 1997 indicated 
that the Veteran had asbestosis due to post-service exposure.

The Board acknowledges that in the March 2002 VA dermatology 
examination, the examiner indicated that the Veteran's 
current respiratory disorder was related to his atopic 
dermatitis.  The Board further notes that a May 2002 VA 
pulmonary examination was conducted for the specific purposes 
of determining the current nature and etiology of the 
Veteran's respiratory disorder, in specifically whether it 
was related to the Veteran's service connected dermatitis 
disorder.  After a review of the Veteran's claim file, the 
May 2002 examiner opined that the connection between the 
Veteran's current respiratory condition and his atopic 
dermatitis, especially where there were differences of 
opinion on a diagnosis of atopic dermatitis, was speculative.  
Since the May 2002 VA examiner review of the claims included 
the results of the March 2002 VA dermatology examination, the 
Board finds that the opinion of the May 2002 VA examiner is 
entitled to the most weight in the instant case. 

The Board notes that a finding of service connection may not 
be based on a resort to speculation or remote possibility.  
See 38 C.F.R. § 3.102 (2008).  A number of Court cases have 
provided discussion on this point of weighing medical opinion 
evidence.  See, e.g., Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the Veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship). 
With respect to other medical nexus opinions pertaining to 
the link between the Veteran's current disability and his 
service, the preponderance of the evidence weighs against 
such a nexus.  Although, in each of his medical statements, 
Dr. McQueen stated that he reviewed all the service treatment 
records, he never addressed the absence of competent medical 
findings of this disability for many years after service.  
Further, the May 2002 VA respiratory examiner and Dr. Chin 
concluded that the Veteran's current respiratory disorder was 
due to tobacco use.  In addition, Dr. Smith and the August 
2005 VA pulmonary examiner also indicated that the Veteran's 
current disability was related to his history of smoking.  
The record also reflects that the Veteran was a cigarette 
smoker for over 37 years.  Consequently, based on the 
foregoing, the Board concludes that the preponderance of the 
competent medical evidence shows that the Veteran's current 
respiratory disorder is due to tobacco use.

Although, the Veteran and Dr. Chin contend that the Veteran's 
history of smoking can be attributed to his military service, 
the Veteran cannot base a claim of service connection for a 
disability attributed to the use of tobacco while in service.  
38 U.S.C.A. § 1103 (West 2002).  Congress has prohibited the 
grant of service connection for disability on the basis that 
such disability resulted from disease attributable to the use 
of tobacco products during the veteran's active service for 
claims filed after June 9, 1998.  38 U.S.C.A. § 1103 (West 
2002).  Therefore, as a matter of law, any claims received by 
VA after June 9, 1998 are subject to this restriction. 

As indicated above, in this case, the Veteran's application 
to reopen was received in November 2006, which was clearly 
after June 9, 1998.  The Board acknowledges that the 
Veteran's initial claim, which was denied by the December 
1997 rating decision, was initiated prior to June 9, 1998. 
 However, under the law, the effective date of an award based 
on a claim reopened after final adjudication shall not be 
earlier than the date of receipt of the application for that 
claimed award.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
Because there is no legal basis for an effective date earlier 
than November 2006 based on the facts of this case, the Board 
finds that the prohibition of service connection for 
disabilities attributable to the use of tobacco products is 
applicable in the instant case.

For the reasons discussed above, the Board finds that 
preponderance of the evidence is against the claim, and the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).  The claim must be denied. 


ORDER

1.  New and material evidence has been submitted to reopen 
the claim for service connection for respiratory condition, 
claimed as chronic obstructive pulmonary disease, the claim 
is reopened.   

2.  Entitlement to service connection for a respiratory 
condition is denied. 




____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


